UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7458


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

COREY ANTOINE TABOR,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge. (5:03-cr-00012-RLV-CH-5)


Submitted:   December 20, 2012             Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Corey Antoine Tabor, Appellant Pro Se. Thomas A. O’Malley,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina;
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Corey Antoine Tabor appeals the district court’s order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).       We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by   the     district    court.       United      States    v.   Tabor,    No.

5:03-cr-00012-RLV-CH-5      (W.D.N.C.      Aug.   1,   2012).    We   dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials    before   this   court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                       2